446 F.2d 51
Carmelita A. MAMENGO, Petitioner-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE of the United States,Respondent-Appellee.
No. 25642.
United States Court of Appeals, Ninth Circuit.
July 7, 1971, Rehearing Denied Aug. 11, 1971.

Earl R. Steen (argued), Arthur D. Cohen, of Kwan, Cohen & Quan, Los Angeles, Cal., for appellant.
Rex Heeseman, Asst. U.S. Atty.  (argued), Robert L. Meyer, U.S. Atty., Frederick M. Brosio, Jr., Chief, Civ. Div., Carolyn M. Reynolds, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before DUNIWAY, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM:


1
Mamengo brought this action in the District Court pursuant to 28 U.S.C. 2201 (Declaratory Judgment Act) and 5 U.S.C. 701 et seq.  (Administrative Procedure Act) to review a decision of the Immigration and Naturalization Service denying her petition for third preference classification as a professional under sections 203(a)(3) and 101(a)(32) of the Immigration and Nationality Act, 8 U.S.C. 1153(a)(3) and 1101(a)(32).  The District Court granted summary judgment against her, and we affirm.


2
Our review is limited to a determination of whether the denial of the petition was an abuse of discretion.  Suh v. Rosenberg, 9 Cir., 1971,437 F.2d 1098; Pizarro v. District Director, I&NS, 9 Cir., 1969, 415 F.2d 481; Lee v. I&NS, 9 Cir., 1969, 407 F.2d 1110.  Here, the District Director found, and the Regional Commissioner affirmed his decision, that Mamengo's occupation, 'administrative assistant,' is not a profession within the meaning of Section 101(a)(32) of the Act because it requires no minimum educational level.  This was a proper ground on which to deny the petition, see Suh v. Rosenberg, supra; Matter of Asuncion, 1966, 11 I&NS, Dec. 660, and there is evidence in the record to support it.


3
Affirmed.